      Case 1:19-cv-05727-JPO-RWL Document 103 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                    9/24/2020
EDWARD BANKS,                                                  :
                                                               :         19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :         ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to the telephonic Case Management Conference held before the Court

on September 22, 2020, the parties’ applications (Dkts. 95, 97, 99, 101) are resolved as

follows:

        1.       Documents: Defendants shall produce documents sufficient to show six-

month raises received by field employees for a two-year period up to the date on which

Mr. Banks left McGlynn, Hays. Beyond that, Defendants have represented that they have

produced all responsive, non-privileged documents within their possession, custody, or

control located after a reasonable search.                  No more is required.   Plaintiff may ask

Defendants about document issues at depositions.

        2.       Interrogatories: During the Conference, defense counsel disclosed the

positions held by the individual Defendants.                   This information can be confirmed at

deposition. No further amendment by Defendants to their interrogatories is merited.

        3.       Depositions: As agreed upon by the parties, the deposition of Plaintiff shall

take place on October 9, 2020. No later than October 1, 2020, the parties shall agree

upon dates for the depositions of the individual Defendants and a Rule 30(b)(6) deposition




                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 103 Filed 09/24/20 Page 2 of 2




of the corporate Defendant in the event Plaintiff wishes to take such deposition. If Plaintiff

prefers to depose Defendants in a particular order, Plaintiff shall provide this information

to Defendants no later than September 25, 2020. Defendants shall make reasonable

efforts to provide witnesses in the order requested, but not at the expense of having

depositions completed in timely fashion.

       4.      Plaintiff’s request for leave to file a motion for sanctions is denied.

                                           SO ORDERED.



                                           _______________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: September 24, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                              2
